 



Exhibit 10.3
STANDARD FORM OF
SENIOR LEADERSHIP EQUITY AWARD
RESTRICTED SHARE UNIT AGREEMENT
Terms and Conditions
     1. Grant of RSUs.
     (a) The Company hereby grants the number of restricted share units (“RSUs”)
set forth in the Essential Grant Terms (as defined below) to the Participant set
forth in the Essential Grant Terms, on the terms and conditions hereinafter set
forth. This grant is made pursuant to the terms of the Accenture Ltd 2001 Share
Incentive Plan (the “Plan”), which Plan, as amended from time to time, is
incorporated herein by reference and made a part of this Restricted Share Unit
Agreement. Each RSU represents the unfunded, unsecured right of the Participant
to receive a Share on the date(s) specified herein, subject to the conditions
specified herein. Capitalized terms not otherwise defined herein shall have the
same meanings ascribed to them in the Plan.
     (b) This grant of RSUs is subject to the Senior Leadership Equity Award
Restricted Share Unit Agreement Essential Grant Terms (the “Essential Grant
Terms”) attached hereto and the Standard Form of Senior Leadership Equity Award
Restricted Share Unit Agreement Terms and Conditions which together constitute
the Senior Leadership Equity Award Restricted Share Unit Agreement (the
“Agreement”).
     2. Vesting Schedule.
     (a) Subject to the Participant’s continued employment with the Company or
any of its Affiliates (collectively, the “Constituent Companies”), the RSUs
shall vest pursuant to the vesting schedule set forth in the Essential Grant
Terms (as modified by this Agreement) until such RSUs are 100% vested. Upon the
Participant’s termination of employment for any reason, any unvested RSUs shall
immediately terminate, and no further Shares shall be issued or transferred
under Section 3 of this Agreement in respect of such unvested RSUs; provided,
however, that if (i) the Participant’s employment with the Constituent Companies
terminates due to the Participant’s death or Disability, the RSUs granted
hereunder shall vest with respect to 100% of the RSUs held by the Participant on
the date of such termination of employment, or (ii) the Participant’s employment
with the Constituent Companies terminates due to an Involuntary Termination, a
number of RSUs granted hereunder shall vest on the date of such Involuntary
Termination equal to the total number of RSUs granted hereunder multiplied by a
fraction, the numerator of which is the whole number of months that have elapsed
after the date of grant of this Agreement through the date of such Involuntary
Termination and the denominator of which is [___number of months___], less the
number (if any) of RSUs which vested before the date of such Involuntary
Termination.
     (b) For purposes of this Agreement:

 



--------------------------------------------------------------------------------



 



     (i) “Cause” shall have the meaning set forth in Section 3(c) below.
     (ii) “Disability” shall have the meaning set forth in Section 3(b) below.
     (iii) “Involuntary Termination” shall mean termination of employment with
the Constituent Companies (other than for “Cause”) which is not voluntary and
which is acknowledged as being “involuntary” in writing by an authorized officer
of the Company.
     3. Form and Timing of Issuance or Transfer.
     (a) In General. Unless the Committee or its designee permits the
Participant to elect to defer the issuance or transfer of Shares under this
Agreement pursuant to the terms and conditions established by the Committee in
its sole discretion, the Company shall issue or cause there to be transferred to
the Participant that number of Shares as set forth in the Essential Grant Terms,
until all of the Shares underlying the vested RSUs have been issued or
transferred; provided that on each such delivery date, a number of RSUs equal to
the number of Shares issued or transferred to the Participant shall be
extinguished; provided, further, however, that upon the issuance or transfer of
Shares to the Participant, in lieu of a fractional Share, the Participant shall
receive a cash payment equal to the Fair Market Value of such fractional Share.
At the discretion of the Company, the Company may issue or transfer Shares
underlying vested RSUs to the Participant earlier than the dates set forth in
the Essential Grant Terms to the extent required to satisfy tax liabilities
arising in connection with this RSU grant.
     (b) Death or Disability. Notwithstanding Section 3(a) of this Agreement, if
the Participant’s employment with the Constituent Companies terminates due to
the Participant’s death or Disability, the Company shall issue or cause there to
be transferred to the Participant or to his or her estate, as the case may be, a
number of Shares equal to the aggregate number of RSUs granted to the
Participant hereunder (rounded down to the next whole Share) as soon as
practicable following such termination of employment, at which time a number of
RSUs equal to the number of Shares issued or transferred to the Participant or
to his or her estate shall be extinguished; provided, however, that upon the
issuance or transfer of Shares to the Participant or to his or her estate, in
lieu of a fractional Share, the Participant or his or her estate, as the case
may be, shall receive a cash payment equal to the Fair Market Value of such
fractional Share.
     For purposes of this Agreement, “Disability” shall mean “disability” as
defined (i) in any employment agreement then in effect between the Participant
and the Company or any Affiliate or (ii) if not defined therein, or if there
shall be no such agreement, as defined in the long-term disability plan
maintained by the Participant’s employer as in effect from time to time, or
(iii) if there shall be no plan, the inability of the Participant to perform in
all material respects his or her duties and responsibilities to the Constituent
Companies for a period of six (6) consecutive months or for an aggregate period
of nine (9) months in any twenty-four (24) consecutive month period by reason of
a physical or mental incapacity.
     (c) Notwithstanding Sections 3(a) and 3(b) of this Agreement, upon the
Participant’s termination of employment with the Constituent Companies for Cause
or to the extent that the Participant otherwise takes such action that would
constitute Cause, to the extent legally permissible, any outstanding RSUs shall
immediately terminate. For purposes of this

 



--------------------------------------------------------------------------------



 



Agreement, “Cause” shall mean “cause” as defined in any employment or
consultancy agreement (or similar agreement) or in any letter of appointment
then in effect between the Participant and the Company or any Affiliate or if
not defined therein (it being the intent that the definition of “Cause” shall
include, at a minimum, the acts set forth below), or if there shall be no such
agreement, to the extent legally permissible, (a) the Participant’s
embezzlement, misappropriation of corporate funds, or other material acts of
dishonesty, (b) the Participant’s commission or conviction of any felony, or of
any misdemeanor involving moral turpitude, or entry of a plea of guilty or nolo
contendere to any felony or misdemeanor, (c) engagement in any activity that the
Participant knows or should know could harm the business or reputation of the
Company or an Affiliate, (d) the Participant’s material failure to adhere to the
Company’s or an Affiliate’s corporate codes, policies or procedures as in effect
from time to time, (e) the Participant’s continued failure to meet minimum
performance standards as determined by the Company or an Affiliate, (f) the
Participant’s violation of any statutory, contractual, or common law duty or
obligation to the Company or an Affiliate, including, without limitation, the
duty of loyalty, or (g) the Participant’s material breach of any confidentiality
or non-competition covenant entered into between the Participant and the Company
or an Affiliate, including, without limitation, the covenants contained in this
Agreement. The determination of the existence of Cause shall be made by the
Company in good faith, which determination shall be conclusive for purposes of
this Agreement.
     4. Dividends. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of RSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of RSUs equal to: (a) the
product of (x) the number of RSUs held by the Participant as of the related
dividend record date, multiplied by (y) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of RSUs granted to the Participant
shall be increased by a number equal to the product of (I) the aggregate number
of RSUs held by the Participant through the related dividend record date,
multiplied by (II) the number of Shares (including any fraction thereof) payable
as a dividend on a Share.
     5. Adjustments Upon Certain Events. In the event of any change in the
outstanding Shares by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, amalgamation, spin-off or combination
transaction or exchange of Shares or other similar events (collectively, an
“Adjustment Event”), the Committee may, in its sole discretion, adjust any
Shares or RSUs subject to this Agreement to reflect such Adjustment Event.
     6. Cancellation and Rescission of RSUs and Shares Underlying RSUs.
     (a) Upon any transfer or issuance of Shares underlying RSUs, the
Participant shall certify in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of this Agreement and
the Plan.

 



--------------------------------------------------------------------------------



 



          (b) In the event the Participant’s employment with the Constituent
Companies is terminated for Cause or if the Participant breaches any of the
provisions of Section 7 of this Agreement, the Company may require the
Participant to, to the extent legally permitted, transfer to the Company up to a
number of Shares equal to the number of Shares that have been issued or
transferred under this Agreement (without regard to whether the Participant
continues to own or control such previously delivered Shares) and the
Participant shall bear all costs of transfer, including any transfer taxes that
may be payable in connection with such transfer.
          7. Restrictive Covenants.
          (a) The Participant shall not, for a period of eighteen months
following the termination of the Participant’s employment with the Constituent
Companies:
          (i) associate (including, but not limited to, association as a sole
proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Enterprise or any of the affiliates, related entities,
successors, or assigns of any Competitive Enterprise; provided, however, that
with respect to the equity of any Competitive Enterprise which is or becomes
publicly traded, the Participant’s ownership as a passive investor of less than
1% of the outstanding publicly traded stock of a Competitive Enterprise shall
not be deemed a violation of this Section 7(a)(i);
          (ii) directly or indirectly (A) solicit, or assist any other
individual, person, firm or other entity in soliciting, any Client or
Prospective Client for the purpose of performing or providing any Consulting
Services; or (B) perform or provide, or assist any other individual, person,
firm or other entity in performing or providing, Consulting Services for any
Client or Prospective Client; or (C) interfere with or damage (or attempt to
interfere with or damage) any relationship and/or agreement between the Company
or any Affiliates and a Client or Prospective Client; or
          (iii) directly or indirectly, solicit, employ or retain, or assist any
other individual, person, firm or other entity in soliciting, employing or
retaining, any employee or other agent of the Company or an Affiliate,
including, without limitation, any former employee or other agent of the
Company, its Affiliates and/or their predecessors who ceased working for the
Company, its Affiliates and/or their predecessors within an eighteen-month
period before or after the date on which the Participant’s employment with the
Constituent Companies terminated.
          (b) For purposes of this Agreement:
          (i) “Client” shall mean any person, firm, corporation or other
organization whatsoever for whom the Company, its Affiliates and/or their
predecessors provided services within an eighteen-month period before or after
the date on which the Participant’s employment with the Constituent Companies
terminated.
          (ii) “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in any entity that
engages in, the performance

 



--------------------------------------------------------------------------------



 



of services of the type provided by the Company, its Affiliates and/or their
predecessors at any time, past, present or future.
          (iii) “Consulting Services” shall mean the performance of any services
of the type provided by the Company, its Affiliates and/or their predecessors at
any time, past, present or future.
          (iv) “Prospective Client” shall mean any person, firm, corporation, or
other organization whatsoever with whom the Company, its Affiliates and/or their
predecessors have had any negotiations or discussions regarding the possible
performance of services within the eighteen months preceding the Participant’s
termination of employment with the Constituent Companies.
          (v) “solicit” shall mean to have any direct or indirect communication
of any kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.
          8. No Right to Continued Employment. Neither the Plan nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.
          9. Data Protection. The Participant consents to the processing
(including international transfer) of personal data as set out in Appendix A for
the purposes specified therein.
          10. Collateral Agreements. As a condition to the issuance or transfer
of the Shares underlying the RSUs granted hereunder, the Participant shall, to
the degree reasonably required by the Company, (a) execute and return to the
Company a counterpart of this Agreement in accordance with the instructions
provided by the Company and (b) either (i) execute and return an employment
agreement, a consultancy agreement, a letter of appointment and/or an
intellectual property agreement, in form and substance satisfactory to the
Company, or (ii) provide evidence satisfactory to the Company that the
agreements referenced in clause (i) have been previously executed by the
Participant.
          11. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan at any time and that the opportunity given to the Participant to
participate in the Plan is entirely at the discretion of the Committee and does
not obligate the Company or any of its Affiliates to offer such participation in
the future (whether on the same or different terms). The Participant further
acknowledges and accepts that such Participant’s participation in the Plan is
outside the terms of the Participant’s contract of employment with the
Constituent Companies and is therefore not to be considered part of any normal
or expected compensation and that the termination of the Participant’s
employment under any circumstances whatsoever will give the Participant no claim

 



--------------------------------------------------------------------------------



 



or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.
     12. No Rights of a Shareholder. The Participant shall not have any rights
as a shareholder of the Company until the Shares in question have been
registered in the Company’s register of shareholders.
     13. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable Federal or state laws or relevant securities laws of
the jurisdiction of the domicile of the Participant or to ensure compliance with
any additional transfer restrictions that may be in effect from time to time,
and the Committee may cause a legend or legends to be put on any certificates
representing such Shares to make appropriate reference to such restrictions.
     14. Transferability Restrictions – RSUs/Underlying Shares. RSUs may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 14 shall be void and
unenforceable against any Constituent Company. Any Shares issued or transferred
to the Participant shall be subject to compliance by the Participant with such
policies as the Committee or the Company may deem advisable from time to time,
including, without limitation, the policies relating to certain minimum share
ownership requirements. Such policies shall be binding upon the permitted
respective legatees, legal representatives, successors and assigns of the
Participant. The Company shall give notice of any such additional or modified
terms and restrictions applicable to Shares delivered or deliverable under the
Agreement to the holder of the RSUs and/or the Shares so delivered, as
appropriate, pursuant to the provisions of Section 15 or, if a valid address
does not appear to exist in the personnel records, to the last address known by
the Company of such holder. Notice of any such changes may be provided
electronically, including, without limitation, by publication of such changes to
a central website to which any holder of the RSUs or Shares issued therefrom has
access.
     15. Notices. Any notice to be given under this Agreement shall be addressed
to the Company in care of its General Counsel at:
Accenture Ltd
1661 Page Mill Road
Palo Alto, CA 94304
Telecopy: (650) 213-2956
Attn: General Counsel
(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto

 



--------------------------------------------------------------------------------



 



may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.
     16. Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due under this
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to this Agreement or
any issuance or transfer under this Agreement or under the Plan and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. Notwithstanding the foregoing, if the
Participant’s employment with the Constituent Companies terminates prior to the
issuance or transfer of all of the Shares under this Agreement, the payment of
any applicable withholding taxes with respect to any further issuance or
transfer of Shares under this Agreement or the Plan shall be made solely through
the sale of Shares equal to the statutory minimum withholding liability.
     17. Choice of Law and Jurisdiction. THE INTERPRETATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW AND SHALL BE SUBJECT TO
THE EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS.
     18. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
     19. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.
     20. Administration; Consent. In order to manage compliance with the terms
of this Agreement, Shares delivered pursuant to the Agreement may, at the sole
discretion of the Company, be registered in the name of the nominee for the
holder of the Shares and/or held in the custody of a custodian until otherwise
determined by the Company. To that end, by acceptance of this Agreement, the
holder hereby appoints the Company, with full power of substitution and
resubstitution, his or her true and lawful attorney-in-fact to assign, endorse
and register for transfer into such nominee’s name or deliver to such custodian
any such Shares, granting to such attorneys, and each of them, full power and
authority to do and perform each and every act and thing whatsoever that such
attorney or attorneys may deem necessary, advisable or appropriate to carry out
fully the intent of this paragraph as such person might or could do personally.
It is understood and agreed by each holder of the Shares delivered under the
Agreement that this appointment, empowerment and authorization may be exercised
by the aforementioned persons with respect to all Shares delivered pursuant to
the Agreement of such holder, and held of record by another person or entity,
for the period beginning on the date hereof and ending on the later of the date
the Agreement is terminated and the date that is ten years following the last
date Shares are delivered pursuant to this Agreement. The form of the

 



--------------------------------------------------------------------------------



 



custody agreement and the identity of the custodian and/or nominee shall be as
determined from time to time by the Company in its sole discretion. A holder of
Shares delivered pursuant to the Agreement acknowledges and agrees that the
Company may refuse to register the transfer of and enter stop transfer orders
against the transfer of such Shares except for transfers deemed by it in its
sole discretion to be in compliance with the terms of this Agreement. Each
holder of Shares delivered pursuant to the Agreement agrees to execute such
additional documents and take such other actions as may be deemed reasonably
necessary or desirable by the Company to effect the provisions of the Agreement,
as in effect from time to time. Each holder of Shares delivered pursuant to the
Agreement acknowledges and agrees that the Company may impose a legend on any
document relating to or Shares issued or issuable pursuant to this Agreement
conspicuously referencing the restrictions applicable to such Shares.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Date of Grant set forth on the attached Essential Grant
Terms.

       
 
  ACCENTURE LTD
 
   
 
  By:
 
   
 
  Douglas G. Scrivner
 
  General Counsel and Secretary
 
   
 
  PARTICIPANT
 
   
 
   
 
 
 
Signature
 
   
 
   
 
 
 
Print Name
 
   
 
   
 
 
 
Date
 
   
 
   
 
 
 
Employee ID

 



--------------------------------------------------------------------------------



 



APPENDIX A
DATA PROTECTION PROVISION

(a)        By participating in the Plan or accepting any rights granted under
it, the Participant consents to the collection and processing by the Company and
its Affiliates of personal data relating to the Participant by the Company and
its Affiliates so that they can fulfill their obligations and exercise their
rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant’s employer.       These data will include
data:

  (i)   already held in the Participant’s records such as the Participant’s name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;     (ii)   collected upon the
Participant accepting the rights granted under the Plan (if applicable); and    
(iii)   subsequently collected

    by the Company or any of its Affiliates in relation to the Participant’s
continued participation in the Plan, for example, data about shares offered or
received, purchased or sold under the Plan from time to time and other
appropriate financial and other data about the Participant and his or her
participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).   (b)        This consent is in addition to and
does not affect any previous consent provided by the Participant to the Company
or its Affiliates.   (c)        In particular, the Participant expressly
consents to the transfer of personal data about the Participant as described in
paragraph (a) above by the Company and its Affiliates. Data may be transferred
not only within the country in which the Participant is based from time to time
or within the EU or the European Economic Area, but also worldwide, to other
employees and officers of the Company and its Affiliates and to the following
third parties for the purposes described in paragraph (a) above:

  (i)   Plan administrators, auditors, brokers, agents and contractors of, and
third party service providers to, the Company or its Affiliates such as printers
and mail houses engaged to print or distribute notices or communications about
the Plan;

 



--------------------------------------------------------------------------------



 



  (ii)   regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;    
(iii)   actual or proposed merger partners or proposed assignees of, or those
taking or proposing to take security over, the business or assets of the Company
or its Affiliates and their agents and contractors;     (iv)   other third
parties to whom the Company or its Affiliates may need to communicate/transfer
the data in connection with the administration of the Plan, under a duty of
confidentiality to the Company and its Affiliates; and     (v)   the
Participant’s family members, physicians, heirs, legatees and others associated
with the Participant in connection with the Plan.

    Not all countries, where the personal data may be transferred to, have an
equal level of data protection as in the EU or the European Economic Area.
Countries to which data are transferred include the USA and Bermuda.       All
national and international transfer of personal data is only done in order to
fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.       The Participant has the right to be informed whether the Company
or its Affiliates hold personal data about the Participant and, to the extent
they do so, to have access to those personal data at no charge and require them
to be corrected if they are inaccurate or to be destroyed if the Participant
wishes to withdraw his or her consent. The Participant is entitled to all the
other rights provided for by applicable data protection law, including those
detailed in any applicable documentation or guidelines provided to the
Participant by the Company or its Affiliates in the past. More detailed
information is available to the Participant by contacting the appropriate local
data protection officer in the country in which the Participant is based from
time to time. If the Participant has a complaint regarding the manner in which
personal information relating to the Participant is dealt with, the Participant
should contact the appropriate local data protection officer referred to above.
  (d)   The processing (including transfer) of data described above is essential
for the administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.

 



--------------------------------------------------------------------------------



 



RSU Grant Agreement
This Restricted Share Unit grant is subject to the Essential Grant Terms as
stated below and the Terms and Conditions attached herein, which together
constitute the Restricted Share Unit agreement (the “Agreement”).
Essential Grant Terms
Participant:
Restricted Share Unit Award:
RSUs Awarded:
Award Date:
Vesting Schedule

      Vest Date   RSUs Vesting      

Release Schedule

      Release Date   RSU Shares to be Released      

Date:
                                                            
               Participant Signature

 